SCHEDULE A to the Investment Advisory Agreement (as amended on June 20, 2014 to amend Kellner Event Fund annual fee rate) Series or Fund of Advisors Series Trust Annual Fee Rate as a Percentage of Average Daily Net Assets Kellner Merger Fund 1.25% of the Fund’s average daily net assets up to $2 billion in assets, 1.125% on assets between $2 billion to $4 billion, and 1.00% on assets in excess of $4 billion Kellner Event Fund 1.50% ADVISORS SERIES TRUST KELLNER MANAGEMENT, L.P. on behalf of the Funds listed on Schedule A By:/s/ Douglas G. Hess By:/s/ Glen M. Friedman Name:Douglas G. Hess Name:Glen M. Friedman Title:President Title:Chief Financial Officer
